                                                                           21st Floor
                                                                           1251 Avenue of the Americas
                                                                           New York, NY 10020-1104

                                                                           John M. Magliery
                                                                           212.603.6444 tel
                                                                           212.379.5212 fax

                                                                           johnmagliery@dwt.com


May 8, 2021
                                                       5/9/2021
Via ECF

The Honorable Stewart D. Aaron
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

Re: SM Kids, LLC v. Google LLC, et al., Case No. 18 Civ. 2637 (LGS)

Dear Judge Aaron:

We represent Plaintiff SM Kids, LLC (“SM Kids”) in the above-captioned matter. We write
jointly on behalf of SM Kids and Defendants Google LLC, Alphabet Inc., and XXVI Holdings
Inc. to respectfully request an additional adjournment of all deadlines and hearings in this case.
The parties have agreed to enter into private mediation, which will be conducted on June 3,
2021, under the auspices of JAMS. Therefore, the parties request this additional extension so
that they may focus on the mediation and to save the parties’ and the Court’s resources during
this time. We therefore respectfully request that the Court extend the length of the stay granted
at ECF No. 269 as stated in the chart below:

                                                       Currently
Event                                                  Scheduled          Proposed Deadline
                                                       Deadline
Deadline for the Parties to Inform the Court of the
                                                       N/A                June 4, 2021
Outcome of the Mediation
SM Kids’ Opposition to Google’s Motion to
Compel Production of Documents from SM Kids’           May 10, 2021       June 10, 2021
Privilege Log and Third Parties’ Privilege Logs
Google’s Deadline to take Jared Lader Deposition       May 11, 2021       June 11, 2021
SM Kids’ Opposition to Motion to Compel
                                                       May 11, 2021       June 11, 2021
production of documents from Ganz
Parties’ Deadline to submit a joint letter regarding
their meet and confer about Google Analytics and       May 14, 2021       June 14, 2021
GoDaddy web traffic



4817-5606-0136v.4 0105380-000001
May 8, 2021
Page 2

                                                        Currently
Event                                                   Scheduled        Proposed Deadline
                                                        Deadline
Google’s Reply in Support of Motion to Compel
Production of Documents from SM Kids’ Privilege         May 18, 2021     June 21, 2021
Log and Third Parties’ Privilege Logs
Google’s Reply in Support of Motion to Compel
                                                        May 20, 2021     June 21, 2021
production of documents from Ganz
Hearing on Google’s Motion to Compel Production                          June 30, 2021, or
                                                        May 26, 2021, at
of Documents from SM Kids’ Privilege Log and                             another date convenient
                                                        2:00pm
Third Parties’ Privilege Logs                                            for the Court

We are grateful for the Court’s attention to this matter.

Respectfully submitted,

Davis Wright Tremaine LLP



John M. Magliery


cc:      All Counsel of Record (by ECF)

Request GRANTED. The date for the hearing on Google's motion to compel production of documents from
SM Kids’ privilege log and third parties’ privilege logs shall be set by separate Order. SO ORDERED.
Dated: 5/9/2021




4817-5606-0136v.4 0105380-000001




         4817-5606-0136v.5 0105380-000001
